ASSUMPTION OF CUSTODIAL TERMS Reference is made to a Custodian Agreement by and between First Investors Life Series International Fund (a series of First Investors Life Series Funds), formerly known as First Investors Life Series International Securities Fund, and a successor in interest to the First Investors Life Series International Securities Fund (a series of First Investors Life Series Fund) (the “Fund”), and Brown Brothers Harriman & Co. (“BBH”), dated March 8, 1990 (as amended from time to time). WHEREAS, each of the additional funds/portfolios listed on Schedule A hereto is also a series of First Investors Life Series Funds (each a “New Fund”); WHEREAS, each New Fund wishes to appoint BBH as its custodian and foreign custody manager under the same terms as those of the Custodian Agreement and the 17f-5
